DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT


                      REUBEN DAVID FERNANDEZ,
                              Appellant,

                                     v.

                 OFFICE OF FINANCIAL REGULATION,
                              Appellee.

                              No. 4D13-4087

                             [March 18, 2015]

  Appeal from the State of Florida, Office of Financial Regulation; L.T.
Case No. 1756-FR-04/13.

   Arthur B. Calvin of Arthur B. Calvin, PA, Miami, for appellant.

   Colin M. Roopnarine, Pury Lopez Santiago, and Miriam S. Wilkinson,
Tallahassee, for appellee.

PER CURIAM.

   Appellant Reuben David Fernandez appeals the final order denying his
application for a mortgage loan originator license. Appellant’s appeal was
untimely filed, as the final order was rendered on August 14, 2013 and his
notice of appeal was not filed until October 24, 2013. Fla. R. App. P.
9.110(c), 9.190(b)(1). Appellant alleges he did not receive the final order
until September 27, 2013, after the time to take an appeal had already
expired, and that he thus filed the notice of appeal within thirty days of
service of the final order.

   We reject Appellant’s contention that subject matter jurisdiction with
this court may be conferred even if Appellee stipulates that the final order
was not received by Appellant until September 27. See Int’l Studio
Apartment Ass’n v. Sun Holiday Resorts, Inc., 375 So. 2d 335, 336 (Fla. 4th
DCA 1979) (recognizing that jurisdiction cannot be conferred even by
consent of the parties when a notice of appeal is untimely filed). Therefore,
we dismiss the instant appeal for lack of jurisdiction without prejudice to
Appellant’s right to petition the agency to vacate and re-enter the final
order upon the proper determination, after an evidentiary hearing, that
Appellant did not receive a copy, nor had notice, of the final order before
the time to appeal expired. See Adams v. Fla. Unemployment Appeals
Comm’n, 16 So. 3d 272, 272-73 (Fla. 1st DCA 2009); W.T. Holding, Inc. v.
State Agency for Health Care Admin., 682 So. 2d 1224, 1225-26 (Fla. 4th
DCA 1996).

   Dismissed.

GERBER, LEVINE and FORST, JJ., concur.

                           *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                    2